Citation Nr: 1217626	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for resection of the left 12th rib.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from April 1973 to September 1973 and again from December 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran indicated on his February 2009 VA Form 9 that he wished to testify at a Board hearing.  A Central Office Board hearing was scheduled for April 2012 and the Veteran was provided notice of this hearing in February 2012.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

The Veteran originally filed a claim for entitlement to service connection for a right rib removal.  However, the Veteran later informed a VA examiner that he underwent left 12th rib resection.  See VA clinical record dated May 31, 2000.  Additionally, VA clinical records in February 1976 document a bony nodule of the left 12th rib which was interpreted as a questionable bony exostosis by x-ray examination.  Thus, the Board has rephrased the issue to better reflect the actual contentions on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate his/her diagnosis, and should be deemed to have filed a claim for the affliction claimed however diagnosed).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  In August 2010 correspondence, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for bipolar disorder.  

2.  The Veteran's benign bony exostosis of the left 12th rib requiring partial rib resection first manifested after service and is not shown to be causally related to an event during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of entitlement to service connection for bipolar disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Service connection for left 12th rib resection is not established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); -38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that a right rib removal is related to his service with the United States Marine Corps from April 1973 to September 1973 and again from December 1973 to September 1975.

Bipolar Disorder

In August 2010 correspondence, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for bipolar disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issue of entitlement to service connection for bipolar disorder, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the bipolar disorder issue and it is dismissed.

Left 12th Rib Removal

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis or malignant tumor, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

The RO has made several attempts to obtain copies of the Veteran's service treatment records (STRs), but it appears that these records are unavailable.  In June 2008 and October 2009 memorandums, the RO noted that several attempts had been made to obtain any available records but that these attempts had been unsuccessful.  As such, the Board finds that any further search for the Veteran's STRs would be futile.  The Board notes that in a case where the service records are unavailable, VA has a heightened obligation to explain its findings and conclusions, and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In July 2007, the Veteran filed a service connection claim for a "right" rib removal.  He reported the onset of this disability in January 1974, and reported treatment at a private medical facility between June 1978 and June 1979.  

However, the record also reflects the Veteran's May 31, 2000 report to a VA clinician wherein he reported a history of "left" rib excision.  This abnormality was not reported within his "military history" of treatment.  Yet, in a VA Form 9 filing received in August 2008, the Veteran again referred to a history of right rib removal.

The available record includes a June 1975 letter from the Veteran's congressman which notes the Veteran's in-service medical history at the time, particularly treatment for a gunshot wound to the right shoulder in July 1974 as well as treatment for psychiatric problems.  There is no mention of a rib abnormality.

The Veteran was discharged from military service in September 1975.  In pertinent part, the Veteran presented to the VA on February 26, 1976 reporting "'[m]y back'" I've got something growing there for about 2 wks.  Radiates around to sides, intermittent dull pain."  Examination was significant for a bony nodule palpated over the left 12th rib which was tender.  A chest x-ray showed a questionable bony exostosis.  There is no further record of treatment.

A June 1987 VA operative report noted a history of resection for the 12th rib on the right side at the age of 20 which would be sometime between January 1976 and January 1977 given that the Veteran was born in January 1956.  Notably, the Veteran was discharged in September 1975 and was, therefore, only 19 years old upon separation.

A VA clinical record dated in December 2008 noted the presence of an old surgical scar in the left posterior lower rib cage.  At that time, the Veteran reported a history of left 12th rib partial resection for "benign" abnormality in "1978."

Otherwise, the postservice medical records do not reflect any additional, pertinent information regarding this claim.

Based on the evidentiary record, the Board finds that the Veteran's benign bony exostosis of the left 12th rib requiring partial rib resection first manifested after service and is not shown to be causally related to an event during active service.

At the outset, the Board notes that the Veteran is shown to be an unreliable historian regarding the disability at issue.  For example, he has variously referred to a right or left rib removal, which is a pretty significant inaccuracy regarding a material fact at issue.  He has also provided an inaccurate history regarding the onset of this disability reporting in February 1976 a two week onset while generally reporting January 1974 as the onset on his service connection application.  He has reported his rib resection as occurring between 1977 or 1979, which is at least consistently a postservice date. 

Overall, the Board finds that the most reliable and probative evidence of record regarding the onset and nature of the disability being alleged involves the February 26, 1976 VA clinical record associated with the claims folder.  This record, which is contemporaneous in time to service discharge, includes the Veteran's own report of having knowledge of a growth abnormality in his "back" area for approximately two weeks.  Physical examination described a bony nodule over the left 12th rib which, by x-ray examination, showed a questionable bony exostosis.  The Veteran has consistently described a partial rib resection for this abnormality which was determined to be benign in nature.  A later examination by VA in December 2008 confirmed the presence of an old surgical scar in the left posterior lower rib cage.  

Overall, the February 26, 1976 and December 2008 clinical records leave little room for doubt that the Veteran has a past history of partial rib removal of the left 12th rib.  The allegations in this case referring to a right rib removal are rejected as inaccurate given the entire evidentiary record, including the Veteran's own conflicting statements.  The Board also places greater probative weight to the Veteran's statements to VA clinicians in February 1976 regarding the onset of this disorder, as this statement was made in the context of receiving proper treatment at the time the abnormality presented.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision

By contrast, the Veteran's current recollections approximately 37 years after service are not as specific (generally alleging onset of 1974 with no other specific details) and clearly contradictory and inaccurate (cannot recall whether left or right rib resection).  Thus, these statements are greatly outweighed by the lay and medical description of disability in 1976.  Thus, the Board finds that the credible lay and medical evidence shows the onset of disability after service discharge.

The Board also observes that the Veteran's rib resection was reportedly due to a benign bony exostosis.  The Board takes judicial notice that exostosis is defined as a benign bony growth projecting outward from the surface of a bone, characteristically capped by cartilage.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27TH, p. 595-6 (1985).  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  Thus, the Board finds that the presumptive provisions for chronic diseases as they relate to arthritis and malignant tumors do not apply in this case.

Given the evidence of record, the Board finds that service connection for left 12th rib removal is not warranted.  The Board has carefully considered the potential effects of the missing STRs, but finds that the Veteran's current recollections are too faulty to warrant any significant probative weight - especially in light of the February 1976 and December 2008 VA clinical records.  While the Veteran is competent to speak to these matters, including his knowledge of the type of procedure performed and being told his bony growth was benign, his current allegations regarding the onset are simply not credible.  Furthermore, the Veteran has neither reported any knowledge as to the cause of this abnormality as told by physicians nor is he competent on his own to self-diagnose an etiology for the disorder.  To the extent that he alleges right rib disability, this aspect of the claim is denied as there is no credible evidence of a current disability related to service.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in September 2007.  This letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.  He was specifically advised of alternative forms of evidence to supplement missing STRs.  This letter also specifically addressed the rating criteria and effective date provisions that are pertinent to the appellant's claim pursuant to Dingess, 19 Vet. App. at 473.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has made all reasonable attempts to obtain STRs which are presumed lost with the original claims folder, and any further efforts would be futile.  The RO was able to obtain service personnel records.  The record also contains VA clinical records from Hampton, Virginia extending back to 1976 as well as North Chicago.  The Board is unaware of any records in the possession of the Social Security Administration (SSA) which are relevant to the claim at hand.

Additionally, the Board finds no additional duty to assist the Veteran in obtaining private treatment records absent cooperation by the Veteran.  In this respect, a claimant cannot wait passively for VA assistance in circumstances where such claimant may or should have information in obtaining relevant.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the RO has advised the Veteran to submit his relevant private medical records or, in the alternative, to return a completed authorization form (VA Form 21-4142) which would allow VA to obtain those records on his behalf.  VA cannot obtain any private medical records absent his submission of authorization.

The Veteran has not been given a VA examination in connection with the rib removal claim.  However, VA need not conduct an examination with respect to this claim as the Board specifically finds that the credible lay and medical evidence establishes the onset of disability after service, and that there is no competent evidence suggesting that the bony exostosis requiring removal after service bears any causal relationship to an event during active service.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation to provide medical opinion pursuant to section 5103A(d) absent competent evidence that claimant's disability or symptoms are associated with service).

Thus, the Board finds that VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

The appeal concerning the issue of entitlement to service connection for bipolar disorder is dismissed.

Service connection for left 12th rib removal is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


